UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 17, 2015 SUNSHINE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland 000-54280 36-4678532 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1400 East Park Avenue, Tallahassee, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(850) 219-7200 N/A (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On February 17, 2015, Sunshine Financial, Inc. issued a press release announcing that its annual meeting of stockholders will be held on May 20, 2015. The press release announcing the annual meeting date is included as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit 99.1 Press Release dated February 17, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SUNSHINE FINANCIAL, INC Date: February 17, 2015 By: /s/ Scott A. Swain Scott A. Swain, Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 Press Release dated February 17, 2015 4
